FILED
                              NOT FOR PUBLICATION                           SEP 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EANG IM,                                          No. 09-73527

               Petitioner,                        Agency No. A079-539-378

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Eang Im, a native and citizen of Cambodia, petitions for review of a Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Im’s motion to reopen

because the motion was filed nearly nine months after the BIA’s January 5, 2009,

decision vacating the immigration judge’s decision to defer Im’s removal and

ordering him removed, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen generally

must be filed within 90 days of the final administrative order), and Im failed to

allege grounds for equitable tolling, see Avagyan v. Holder, 646 F.3d 672, 678-80

(equitable tolling available where petitioner is prevented from filing because of

deception, fraud, or error, as long as petitioner acts with due diligence in

discovering such circumstances).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Mejia-

Hernandez v. Holder, 633 F.3d 818, 824 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    09-73527